Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11, 13, 15, 20-24 are rejected under 35 U.S.C. 103 as being patentable over Cho et al (US 2012/0319112) in combination with Tanaka et al (US 9,443,989) and Yamazaki (US 8,790,960) and Thean et al (US 2007/0108481).

With respect to claim 1, Cho et al teach a thin film transistor, comprising a base substrate, a
gate layer”124a,124b”, a gate insulating layer” 140”, an active layer “154”and a source/drain laye”1,wherein the gate layer comprises a first gate layer, and a second gate layer “124b”between the first gat layer and the gate insulating layer, the first gate layer is a metal layer. (fig. 11, 2G, 4, 5I, 7B related description)Cho et al do not teach the second gate layer is a doped semiconductor material layer. Tanaka etal ‘989 teach forming stacked gate layers comprising both metal layer and doped polycrystalline siliconlayer (see col. 6, lines 8-36). It would have been obvious to one of ordinary skill in the art to form stacked layers combination of meat layer and doped polycrystalline silicon layer as the choice give by Tanaka et al for the benefit of stacking a metal film functioning as a barrier film over a film having low electric resistance, electric resistance can be reduced and diffusion of a metal element from the metal film into the semiconductor film can be prevented.(fig. 11, 2G, 4, 5I, 7Brelated description).
With respect to claim 1, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within
an orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin
film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate
layer are sequentially laminated on the base substrate, and an orthographic projection of the active
layer on the base substrate is within an orthographic projection of the second gate layer on the base
substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor
layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate
(1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention
Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate
because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 1 Cho et al or Yamasaki et al or Tanaka et al do not teach the thin film transistor wherein the gate insulating layer is made of S102 or SIN, and the second gate layer is one of an N-type heavily-doped amorphous silicon layer and a P-type heavily-doped amorphous silicon layer, such that a density of interface states between the gate layer and the gate insulating layer is reduced and a threshold voltage of a TFT (thin film transistor) is adjusted. Thean et al (Us 2007/0108481) teach using heavily doped silicon layer as gate electrode layer.(see para 0051, line 23-40)). It would have been obvious to one of ordinary skill in the art to further modify Cho et al as modified by invention of Tanaka et al and Yamazaki etal to form heavily doped amorphous silicon to  reduce interface states and adjusting threshold voltage, which would be inherent because the process would same process with same material of heavily doped amorphous silicon  gate. 
With respect to claim 3.Cho et al, teach the thin film transistor, wherein an orthographic
projection of the active layer on the base substrate coincides with an orthographic projection of the
second gate layer on the base substrate. (fig. 11, 2G,4,5I,7B related description)
With respect to claim 5, Cho et al teach the thin film transistor, wherein the second gate layer
has a thickness range of 300-500 .ANG.. (para 0036)(fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 6, Cho et al teach the thin film transistor, wherein the first gate layer is
one of a copper layer and an aluminum layer. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 7, Cho et al teach the thin film transistor, wherein the first gate layer has a
thickness range of 3,000-5,000 .ANG.. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 8, Cho et al teach the thin film transistor, wherein the gate insulating layer
is one of a SiO layer, a SiN layer and a SiON layer. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 11, Cho et al teach an array substrate, comprising a thin film transistor, wherein the thinfilm transistor comprises a base substrate, a gate layer, a gate insulating layer, an active layer and a source/drain layer, the gate layer comprises a first gate layer, and a second gate layer between 
stacking a metal film functioning as a barrier film over a film having low electric resistance, electric
resistance can be reduced and diffusion of a metal element from the metal film into the semiconductor
film can be prevented. (fig. 11, 2G, 4, 5I, 7B related description)..
With respect to claim 11, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base
substrate, and an orthographic projection of the active layer on the base substrate is within an
orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin film
transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer
are sequentially laminated on the base substrate, and an orthographic projection of the active layer
on the base substrate is within an orthographic projection of the second gate layer on the base
substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor
layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate
(1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention
Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate
because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 11Cho et al or Yamasaki et al or Tanaka et al do not teach the thin film transistor wherein the gate insulating layer is made of S102 or SIN, and the second gate layer is one of an N-type heavily-doped amorphous silicon layer and a P-type heavily-doped amorphous silicon layer, such that a density of interface states between the gate layer and the gate insulating layer is reduced and a threshold voltage of a TFT (thin film transistor) is adjusted. Thean et al (Us 2007/0108481) teach using heavily doped silicon layer as gate electrode layer.(see para 0051, lines 23-40). It would have been obvious to one of ordinary skill in the art to further modify Cho et al as modified by invention of Tanaka et al and Yamazaki etal to form heavily doped amorphous silicon to  reduce interface states and adjusting threshold voltage, which would be inherent because the process would same process with same material of heavily doped amorphous silicon  gate

With respect to claim 13, Cho et al  teach the array substrate, wherein an orthographic projection of the active layer on the base substrate coincides with an orthographic projection of the second gate layer on the base substrate. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 15, Cho et al teach the array substrate, wherein the second gate layer has a thickness range of 300-500 .ANG.
With respect to claim 20,  Cho et al teach a display device, comprising an array substrate which
Comprises a thin film transistor; wherein the thin film transistor comprises a base substrate, a gate
layer gate insulating layer, an active layer and a source/drain layer, wherein the gate layer comprises a
first gate layer, and a second gate layer between the first gate layer and the gate insulating layer, the
first gate layer is a metal layer. Cho et al do not teach he second gate layer is a doped semiconductor
material layer.  Tanaka et al ‘989 teach forming stacked gate layers comprising both metal layer and
doped polycrtstalline silicon layer(see col. 6, lines 8-36). It would have been obvious to one of ordinary
skill in the art to form stacked layers combination of meat layer and doped polycrystalline silicon layer as
the choice given by Tanaka et al for the benefit of stacking a metal film functioning as a barrier film over a film having low electric resistance, electric resistance can be reduced and diffusion of a metal element
from the metal film into the semiconductor, film can be prevented. (fig. 11, 2G, 4, 5I, 7B related
Description).
With respect to claim 20, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base  substrate, and an orthographic projection of the active layer on the base substrate is within an
orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin film
transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer
are sequentially laminated on the base substrate, and an orthographic projection of the active layer
on the base substrate is within an orthographic projection of the second gate layer on the base
substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor
layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate
(1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention
Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate
because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 20 Cho et al or Yamasaki et al or Tanaka et al do not teach the thin film transistor wherein the gate insulating layer is made of S102 or SIN, and the second gate layer is one of an N-type heavily-doped amorphous silicon layer and a P-type heavily-doped amorphous silicon layer, such that a density of interface states between the gate layer and the gate insulating layer is reduced and a threshold voltage of a TFT (thin film transistor) is adjusted. Thean et al (Us 2007/0108481) teach using heavily doped silicon layer as gate electrode layer.(see para 0051, lines 23-40). It would have been obvious to one of ordinary skill in the art to further modify Cho et al as modified by invention of Tanaka et al and Yamazaki etal to form heavily doped amorphous silicon to reduce interface states and adjusting threshold voltage, which would be inherent because the process would same process with same material of heavily doped amorphous silicon  gate.
With respect to claim 21, Cho et al as modified the teaching of Tanaka et al would teach a
manufacturing method applied to the thin film transistor, comprising: manufacturing the metal layer on

semiconductor material layer on the first gate layer; patterning the doped semiconductor material layer
to obtain the second gate layer; and forming the gate insulating layer on the second gate layer.
With respect to claim 22, Cho et al modified by teaching Tanka et al would teach manufacturing
method applied to the thin film transistor, comprising: manufacturing the metal layer on the base
substrate; manufacturing the doped semiconductor material layer on the metal layer; patterning the
metal layer and the doped semiconductor material layer to obtain the first gate layer and the second
gate layer; and forming the gate insulating layer on the second gate layer.
With respect to claim 23, as applied base claim 1, Cho et as modified by teaching of Tanka et al
would each manufacturing method applied to the thin film transistor, comprising: manufacturing the
doped semiconductor material layer on the gate insulating layer; patterning the doped semiconductor
material layer to obtain the second gate layer; manufacturing the metal layer on the second gate layer;
and patterning the metal layer to obtain the first gate layer.
With respect to claim 24, as applied to base claim 1, Cho et al as modified by teaching of Tanaka
et al would teach manufacturing method applied to the thin film transistor, comprising: manufacturing
the doped semiconductor material layer on the gate insulating layer; manufacturing the metal layer on
the doped semiconductor material layer; and patterning the doped semiconductor material layer and
the metal layer to obtain the first gate layer and the second gate layer.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, 11, 13, 15, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816